Exhibit 10.75
AMENDED AND RESTATED SEVERANCE AGREEMENT
(NON-CHANGE IN CONTROL)
THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL), dated as
of and effective June 21, 2010, is by and between Con-way Inc. (the “Employer”),
and Mark C. Thickpenny (the “Executive”).
WHEREAS, the Employer and the Executive entered into a Severance Agreement
(Change in Control) dated as of December 18, 2009 which, on the terms and
subject to the conditions contained therein, provides for the Employer to make
available to the Executive certain severance payments and benefits in connection
with a Change in Control (as defined in the CIC Severance Agreement);
WHEREAS, the Employer and the Executive also entered into a Severance Agreement
(Non-Change in Control) dated as of December 18, 2009 (the “Original Agreement”)
to set forth the terms and conditions on which the Employer agreed to make
available to the Executive certain severance payments and benefits in the event
of the Executive’s termination of employment in certain circumstances other than
in connection with a Change in Control;
WHEREAS, the Employer and the Executive subsequently entered into Amendment
No. 1 to Severance Agreement (Non-Change in Control) dated as of January 25,
2010 (“Amendment No. 1”) in order to amend certain covenants contained in the
Original Agreement;
WHEREAS, the parties have discovered that the Original Agreement contained
unintended language that limited the extent to which qualifying long-term
incentive awards would be subject to partial acceleration or pro-rated vesting
upon a Severance, by providing that only qualifying long-term incentive awards
granted after the date of the Original Agreement would be subject to partial
acceleration or pro-rated vesting;
WHEREAS, the parties now wish to enter into this Amended and Restated Severance
Agreement (Non Change in Control) in order to amend and restate the provisions
of the Original Agreement (as amended by Amendment No. 1) in order to correctly
reflect their understanding that all qualifying long-term incentive awards would
be subject to partial acceleration or pro-rated vesting upon a Severance;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Employer and the Executive hereby agree as follows:

•   The attached Terms and Conditions are incorporated herein and made a part of
this Agreement.   •   Subject to the other provisions of this Agreement, if the
Executive incurs a Severance the Executive shall be entitled to receive from the
Employer:

  (i)   The Severance Payment (the amount of which shall be determined using a
multiple (the “Severance Multiple”) of one and one half).     (ii)   The
Outplacement Services at a cost to the Employer not to exceed $16,000; and    
(iii)   The Severance Benefits for a period of 18 months following the Severance
Date (the “Severance Period”).

    In addition, if the Executive incurs a Severance the Executive’s unvested
Qualifying Long-Term Incentive Awards shall vest in accordance with and to the
extent provided in the Vesting Provisions, using a number of months (the “Number
of Months”) equal to 18. Nothing in this Agreement shall modify or otherwise
affect the vesting provisions or other terms of any of Executive’s long-term
incentive awards which are not Qualifying Long-Term Incentive Awards.

 



--------------------------------------------------------------------------------



 



•   Notwithstanding the definition of the term “Severance” in the Terms and
Conditions, for purposes of this Agreement a Severance shall also include a
Termination for Good Reason and (subject to the other provisions of this
Agreement) upon a Termination for Good Reason the Executive shall be entitled to
receive from the Employer all of the payments and benefits described above.    
  “Termination for Good Reason” means termination by the Executive of the
Executive’s employment following the occurrence (without the Executive’s express
written consent) of any one of the following acts by the Employer, unless such
act is corrected within 30 days of receipt by the Employer of the Executive’s
notice of Termination for Good Reason:

  (1)   A reduction of twenty percent (20%) or more in the Executive’s target
total direct compensation (determined using the midpoint of the applicable
long-term incentive compensation opportunity range), made by the Employer in
anticipation of, or within twenty-four (24) months after, the sale or other
disposition (including by way of a spin-off or similar transaction) by the
Company of one or more of its three principal operating units. As used herein,
“target total direct compensation” means the Executive’s annual base salary,
target annual bonus and target long-term incentive compensation opportunity.    
(2)   The relocation of the Executive’s principal place of employment to a
location that results in an increase in the Executive’s one way commute of at
least 50 miles.

    Notwithstanding the definition of “Severance Payment” in the attached Terms
and Conditions, in the event of a Termination for Good Reason based upon clause
(1) above, “Severance Payment” shall mean a payment, in lieu of any other
severance payment or severance benefit pursuant to any other plan or agreement
of the Employer, the Company or any Affiliate to which the Executive is
otherwise entitled, of an amount equal to the product of (i) the Severance
Multiple multiplied by (ii) the sum of (A) the Executive’s annual base salary as
in effect immediately prior to the reduction in target total direct compensation
referred to in clause (1) above and (B) the Executive’s Target Bonus for the
calendar year immediately prior to the calendar year in which the Severance
occurs.       Except in the case of a Termination for Good Reason, in no event
shall a “Severance” occur if the Executive terminates his or her employment with
the Employer for any reason. The term “Cause” shall not include any actual or
anticipated failure by the Executive to substantially perform the Executive’s
duties with the Employer after the issuance by the Executive of a notice of
Termination for Good Reason.   •   Any Termination for Good Reason shall be
communicated by written notice from the Executive to the Employer in accordance
with Section 7.9 of the Terms and Conditions. A Notice of Termination for Good
Reason shall indicate the specific provision in the Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for Termination for Good Reason. The notice of termination shall
specify the termination date, which shall not be less than thirty (30) days nor
more than sixty (60) days, respectively, from the date such notice is given and
which (notwithstanding the definition of “Severance Date” in the Terms and
Conditions) shall constitute the “Severance Date” for purposes of the Agreement.
Once the Executive has specified a date of termination in a notice of
termination, the date of termination may not be changed except by mutual consent
of the Employer and the Executive.   •   If the Executive transfers to and
becomes an employee of an Affiliate, the Employer shall assign this Agreement to
the Affiliate (as applicable) which shall become the Employer and shall assume
the obligations of the Employer.

                      CON-WAY INC.       EXECUTIVE    
 
                   
By:
  /s/ Jennifer W. Pileggi       By:   /s/ Mark C. Thickpenny    
Name:
 
 
Jennifer W. Pileggi       Name:  
 
Mark C. Thickpenny    
Title:
  EVP General Counsel & Secretary                

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF AMENDED AND RESTATED SEVERANCE AGREEMENT
(NON-CHANGE IN CONTROL)
Table of Contents

         
1. Definitions
    1  
2. Prior Arrangements; CIC Severance Agreements
    5  
3. Compensation other than Severance Payment and Severance Benefits
    6  
4. Severance Payment and Severance Benefits; Outplacement Services; Vesting of
Qualifying Long-Term Incentive Awards
    6  
5. Notice of Termination
    8  
6. Restrictive Covenants
    8  
7. General Provisions
    10  
 
       
Exhibit A — Waiver and Release of Claims
    13  
Exhibit B — Assignment and Assumption of Agreement
    15  

1.   DEFINITIONS. As hereinafter used:       “Affiliate” means an affiliate of
the Company, as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act, including any Business Unit.       “Agreement” means the Amended
and Restated Severance Agreement (Non-Change in Control) to which these Terms
and Conditions are attached, including the Terms and Conditions, which are
incorporated by reference in the Agreement.       “Board” means the Board of
Directors of the Company.       “Business Unit” is defined in Section 2 of the
EIP.       “Cause” for termination by the Employer of the Executive’s employment
(following the applicable procedures set forth in Section 5) means (i) fraud,
misappropriation or embezzlement by the Executive against the Employer, the
Company or any Affiliate, (ii) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Employer
(other than any such failure resulting from the Executive’s incapacity due to
Disability) after a written demand for substantial performance is delivered to
the Executive by or on behalf of the Employer Board, which demand specifically
identifies the manner in which the Employer Board believes that the Executive
has not substantially performed the Executive’s duties, or (iii) the willful
engaging by the Executive in conduct which is demonstrably and materially
injurious to the Employer, the Company or an Affiliate, monetarily or otherwise.
For purposes of clauses (ii) and (iii) of this definition, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Employer, the Company or an Affiliate.       “Change in Control” has the meaning
set forth in the CIC Severance Agreement.

1



--------------------------------------------------------------------------------



 



    “CIC Severance Agreement” means the Severance Agreement (Change in Control)
dated as of December 18, 2009, as amended, entered into by the Executive and the
Employer.       “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, supplemented or substituted from time to time.       “Code”
means the Internal Revenue Code of 1986, as amended from time to time.      
“Company” means Con-way Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.       “Disability” means a
physical or mental illness or condition causing the Executive’s inability to
substantially perform the Executive’s duties with the Employer.       “EIP”
means the Company’s 2006 Equity and Incentive Plan, as amended from time to
time, or any successor plan.       “Employer” means the entity specified in the
first paragraph of the Agreement or any assignee or successor. The last bullet
of the Agreement provides that, if the Executive transfers to the Company or an
Affiliate, the Agreement will be assigned, resulting in a change in the
Employer. A draft form of assignment and assumption is attached as Exhibit B.  
    “Employer Board” means the Board of Directors of the Employer.       “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended.      
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.       “Executive” means the individual specified
in the first paragraph of the Agreement.       “Health Benefits” means health
maintenance organization, insured or self-funded medical, dental, vision,
prescription drug and behavioral health benefits.       “Involuntary
Termination” means the actual termination of the Executive’s employment by the
Employer for any reason other than death, Disability, Cause or Change in
Control. Under no circumstances shall any alleged constructive termination of
the Executive’s employment constitute an Involuntary Termination.       “Number
of Months” has the meaning specified in the Agreement.       “Outplacement
Services” means professional outplacement services determined by the Employer to
be suitable to the Executive’s position. The maximum amount that the Employer
will pay for such services is set forth in the Agreement. The outplacement
services shall be made available until the earlier of (i) such time as the
aggregate cost to the Employer of the outplacement services reaches the maximum
amount specified in the Agreement, and (ii) the date on which the Executive
obtains another full-time job. The Employer will not pay the Executive cash in
lieu of professional outplacement services.

2



--------------------------------------------------------------------------------



 



    “Person” means any person, as such term is used in Sections 13(d) and 14(d)
of the Exchange Act other than (i) the Company or its Affiliates, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or its Affiliates, and (iii) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock.       “Qualifying Long-Term
Incentive Award” means:

  (i)   a stock option, stock appreciation right (“SAR”) or similar award, or a
restricted stock or restricted stock unit (“RSU”) award (whether cash-based or
equity-based, and whether payable in cash or in stock);     (ii)   that is
outstanding on the Severance Date;     (iii)   that has a vesting period that is
longer than one year in duration; and     (iv)   that is non-performance-based
or, if performance-based, is based solely on changes in the price of the
Company’s common stock.

    “Severance” means an Involuntary Termination.       “Severance Benefits”
means Health Benefits for the Severance Period substantially similar to those
provided to Executive and Executive’s dependents by or on behalf of the
Executive’s Employer immediately prior to the Severance Date. To the extent
possible, the Health Benefits shall be provided at the Employer’s expense
through COBRA, in accordance with the applicable plans, programs or policies of
the Company. For any portion (if any) of the Severance Period in which the
Health Benefits cannot be provided through COBRA, the Employer shall promptly
purchase, at its own expense and at no cost to the Executive, an individual
policy from an A-rated third party insurer under which Executive and Executive’s
dependents shall receive the benefits described above (with no preexisting
condition limitations).       The Health Benefits shall be reduced to the extent
benefits of same type are actually received by or are made available to
Executive and Executive’s dependents, as set forth below (and Executive shall
promptly notify Employer or any successor company of any such benefits):

  (a)   The Health Benefits shall be reduced to the extent benefits of the same
type are actually received by the Executive or the Executive’s dependents
following the Executive’s termination of employment with the Employer, with no
applicable pre-existing condition exclusions; or     (b)   The Health Benefits
shall be reduced to the extent benefits of the same type are made available to
the Executive and Executive’s dependents (whether or not Executive elects to
actually receive such benefits) by a new employer of Executive following the
Executive’s termination of employment with the Employer, with no applicable
pre-existing condition exclusions are applicable;

3



--------------------------------------------------------------------------------



 



    provided, however, for avoidance of doubt, benefits made available to one or
more of Executive and Executive’s dependents by the employer of Executive’s
spouse shall not reduce the Health Benefits otherwise available, except to the
extent the Executive’s spouse elects to receive such benefits from his or her
employer;       The Employer shall reimburse the Executive for the excess, if
any, of the cost to the Executive of Health Benefits over such cost immediately
prior to the Severance.       If the Executive dies, the Employer shall continue
to provide the Executive’s dependents with the Health Benefits otherwise
receivable on the same basis as if the Executive had survived.       If any such
benefits are treated as deferred compensation subject to Code section 409A and
the Executive is a Specified Employee, the Executive shall pay the full cost of
such benefits for the first six months after the Severance Date and the Employer
shall reimburse the Executive for such payments as soon as practicable
thereafter but not later than nine (9) months from the date the Executive paid
such costs.       “Severance Date” means the date on which an Executive incurs a
Severance, which shall be the date of termination as determined under
Section 5.2.       “Severance Multiple” has the meaning set forth in the
Agreement.       “Severance Payment” means a payment, in lieu of any other
severance payment or benefit pursuant to any other plan or agreement of the
Employer, the Company or any Affiliate to which the Executive is otherwise
entitled, of an amount equal to the product of (i) the Severance Multiple
multiplied by (ii) the sum of (A) the Executive’s annual base salary immediately
prior to the time of Severance and (B) the Executive’s Target Bonus for the
calendar year immediately prior to the calendar year in which the Severance
occurs.       “Severance Period” has the meaning set forth inthe Agreement.    
  “Specified Employee” has the meaning set forth in the Con-way Inc. 2005
Deferred Compensation Plan for Executives and Key Employees, as amended and
restated in December 2008 and as subsequently amended from time to time.      
“Target Bonus” means, for any calendar year, an amount equal to (i) the
Executive’s Annual Compensation (as defined in the Company’s Executive Incentive
Plan) for that calendar year multiplied by (ii) the Participation Percentage (as
defined in the Executive Incentive Plan) applicable to executives in the
Executive’s grade level (i.e., E1, E2, E3, E4 or E5) for that calendar year, as
determined by the Compensation Committee of the Board. “Target Bonus” shall be
determined in the manner provided in the preceding sentence whether or not the
Executive is a participant in the Executive Incentive Plan during that calendar
year, and shall not be based on the Executive’s target bonus under any other
annual incentive plan in which the Executive participates during that calendar
year. If during the calendar year for which the Target Bonus is determined the
Executive has not assigned to an executive grade level of E1, E2, E3, E4 or E5,
the Executive’s grade level for purposes of this definition shall be the grade
level between E1 and E5 that the Compensation Committee of the Board has
determined is equivalent to the Executive’s actual grade level.

4



--------------------------------------------------------------------------------



 



    “Tax Counsel” means reputable outside tax counsel retained by the Employer
and reasonably acceptable to the Executive.       “Taxes” means all federal,
state, local and other taxes, to the extent applicable to all or any part of the
Severance Payment and/or Severance Benefits.       “Terms and Conditions” means
these terms and conditions.       “Vesting Provisions” means:

  (a)   for each stock option, stock appreciation right (“SAR”) or similar
award, and for each non-performance based restricted stock or restricted stock
unit (“RSU”) award, in each case that is a Qualifying Long-Term Incentive Award
scheduled to vest in installments over time, all unvested options, SARs or
similar units, shares of restricted stock or RSUs included in such award that
are scheduled to vest on or before the date that is the Number of Months after
the Severance Date shall vest; and     (b)   for each stock option, SAR or
similar award, and for each non-performance based restricted stock or RSU award,
in each case that is a Qualifying Long-Term Incentive Award subject to
cliff-vesting, a percentage of the award shall vest, with the percentage
determined by dividing the Number of Months by the total number of months in the
cliff-vesting period.         Example 1: Assume the Number of Months applicable
to Executive A is 18. On January 26, 2009 Executive A received a stock option
grant that is scheduled to vest in three equal installments, on January 1, 2010,
January 1, 2011 and January 1, 2012, respectively. Executive A incurs a
Severance on December 20, 2009. On the Severance Date the stock option
installments scheduled to vest on January 1, 2010 and January 1, 2011 would vest
but the installment scheduled to vest on January 1, 2012 (more than 18 months
after the Severance Date) would not vest under the Vesting Provisions.        
Example 2: Assume the Number of Months applicable to Executive A is 18. On
January 26, 2009 Executive A received a grant of 10,000 restricted stock units
with 36 month cliff vesting. Executive A incurs a Severance on December 20,
2009. On the Severance Date 5,000 restricted stock units (18 months/36 months)
would vest under the Vesting Provisions.

2.   PRIOR ARRANGEMENTS; CIC SEVERANCE AGREEMENTS.

  2.1   The parties agree that all prior employment, separation, severance,
termination, change of control, or similar agreements, arrangements, or plans
(other than the CIC Severance Agreement), whether oral or written, covering the
Executive are terminated and superseded and any notice periods with respect to
such terminations are deemed satisfied or explicitly waived.     2.2   The
parties further agree that the CIC Severance Agreement is intended to provide
for severance payments and benefits to be made available to the Executive (on
the terms and subject to the conditions contained therein) only upon a
qualifying severance in connection with a Change in Control, and that this
Agreement is

5



--------------------------------------------------------------------------------



 



      intended to provide for severance payments and benefits to be made
available to the Executive (on the terms and subject to conditions contained
herein) only in connection with a qualifying severance occurring other than in
connection with a Change in Control. In no event and under no circumstances
shall the Executive be entitled to receive severance payments and benefits under
both the CIC Severance Agreement and under this Agreement.

3.   COMPENSATION OTHER THAN SEVERANCE PAYMENT AND SEVERANCE BENEFITS.

  3.1   If the Executive shall incur a Severance, the Employer shall pay the
Executive’s full salary to the Executive through the Severance Date at the rate
in effect immediately prior to the Severance Date, together with all
compensation and benefits payable to the Executive through the Severance Date
under the terms of the Employer’s compensation and benefit plans, programs or
arrangements as in effect immediately prior to the Severance Date.     3.2   If
the Executive shall incur a Severance, the Employer shall pay to the Executive
the Executive’s normal post termination compensation and benefits as such
payments become due (other than severance payments under any severance plan as
in effect immediately prior to the Severance). Such post termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the
Severance.

4.   SEVERANCE PAYMENT AND SEVERANCE BENEFITS; OUTPLACEMENT SERVICES; VESTING OF
QUALIFYING LONG-TERM INCENTIVE AWARDS.

  4.1   Subject to the other provisions of this Agreement (including, without
limitation, Section 5 of these Terms and Conditions), if the Executive incurs a
Severance, the Executive shall be entitled to receive from the Employer the
Severance Payment, the Severance Benefits and the Outplacement Services. In
addition, the Executive’s unvested Qualifying Long-Term Incentive Awards shall
vest in accordance with and to the extent provided in the Vesting Provisions.  
  4.2   The Employer shall pay to the Executive the Severance Payment and any
Severance Benefits that are payable in cash, in each case less amounts withheld
for Taxes as required under applicable law, on the earliest date or dates
permitted under Code section 409A, as determined by Tax Counsel or, in the
absence of a determination by Tax Counsel, on the date that is six (6) months
and one (1) day after the Severance Date (or as soon as practicable thereafter,
but in no event later than ten (10) business days immediately following such
date). The Employer shall use good faith efforts to obtain from Tax Counsel the
determinations contemplated by this Section 4.2. The Executive shall be liable
for the payment of all Taxes. The Employer shall be entitled to withhold from
amounts to be paid to the Executive hereunder any Taxes which it is from time to
time required to withhold.     4.3   The Executive shall not be eligible to
receive the Severance Payment, Severance Benefits or Outplacement Services
unless the Executive (or, in the event of the death of the Executive, the
executor, personal representative or administrator of the Executive’s estate)
first executes a written release substantially in the form attached

6



--------------------------------------------------------------------------------



 



      as Exhibit A hereto on or after the Severance Date and such release
becomes effective prior to the time that the Executive (or the Executive’s
estate, as applicable) is to receive all or any part of the Severance Payment,
the Severance Benefits or the Outplacement Services.     4.4   In the event that
the Executive or a dependent of the Executive believes that he or she is not
receiving the full amounts to which he or she is entitled under the Agreement,
such person may make a claim to the Employer Board and the claims procedure set
forth in Section 15 of the EIP shall apply with the Employer Board treated as
the Committee. Although claims for amounts under this Agreement are governed by
claims procedures under the EIP that also apply to ERISA-covered claims, neither
this Agreement nor any amounts payable hereunder are, or are intended to be,
governed by ERISA.     4.5   Any further dispute or controversy arising under or
in connection with the Agreement which remains after the final decision of the
Employer Board as contemplated by Section 4.4 shall be settled exclusively by
arbitration, conducted before a single neutral arbitrator in accordance with the
American Arbitration Association’s National Rules for Resolution of Employment
Disputes as then in effect. Such arbitration shall be conducted in the
metropolitan area closest to where the Executive lives. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction over such
metropolitan area; provided however, that the Executive shall be entitled to
seek specific performance of his/her right to be paid or to receive benefits
hereunder during the pendency of any dispute or controversy under or in
connection with this Agreement. The fees and expenses of the arbitrator and the
arbitration shall be borne by the Employer.         If, for any legal reason, a
controversy arising from or concerning the interpretation or application of this
Agreement cannot be arbitrated as provided above, the parties agree that any
civil action shall be brought in United States District Court in the
metropolitan area closest to where the Executive lives or, only if there is no
basis for federal jurisdiction, in state court closest to where the Executive
lives. The parties further agree that any such civil action shall be tried to
the court, sitting without a jury. The parties knowingly and voluntarily waive
trial by jury.         Notwithstanding the foregoing, if at the time a dispute
or controversy arises the Executive is working outside of the United States, and
if at such time the Executive maintains a residence in the United States, the
dispute or controversy will be resolved (i) by arbitration in the metropolitan
area closest to the Executive’s residence in the United States or (ii) by
litigation in the United States District Court in the metropolitan area closest
to the Executive’s residence in the United States or, only if there is no basis
for federal jurisdiction, in state court closest to the Executive’s residence in
the United States. If the Executive does not maintain a United States residence
at such time, the dispute or controversy will be subject to arbitration in San
Mateo, California or to litigation in the United States District Court for the
Northern District of California (or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in
California).     4.6   The Employer shall pay to the Executive all legal fees
and expenses incurred by the Executive in seeking in good faith to obtain or
enforce any benefit or right provided by the Agreement. Such payment shall be
made within five (5) business days after

7



--------------------------------------------------------------------------------



 



      delivery of the Executive’s written requests for payment accompanied with
such evidence of fees and expenses incurred as the Employer reasonably may
require. The Employer shall not be obligated to pay legal fees and expenses
incurred by any person other than the Executive or the Executive’s successor in
interest hereunder. However, the Employer shall be obligated to pay legal fees
and expenses incurred by the Executive on behalf of the Executive’s dependents
and legal fees and expenses incurred by the estate of the Executive on behalf of
the Executive or the Executive’s dependents.     4.7   The Employer agrees that,
if the Executive incurs a Severance, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive hereunder. Further, the amount of any payment or benefit provided for
in the Agreement shall not be reduced (except as provided in the definition of
Severance Benefits) by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Employer, or otherwise.

5.   NOTICE OF TERMINATION.

  5.1   Any Involuntary Termination shall be communicated by written notice from
the Employer to the Executive in accordance with Section 7.9, and shall follow
the applicable procedures set forth in this Section 5. A notice of termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Employer Board at a meeting of the Employer Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive of no less than thirty (30) days and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Employer Board and
to have no less than thirty (30) days to substantially cure the acts or
omissions that are the basis for Executive’s termination of employment) finding
that, in the good faith opinion of the Employer Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.     5.2   The notice of
termination from the Employer shall specify the date of termination, which shall
not be less than ten (10) days from the date such notice of termination is
given. Once the Employer has specified a date of termination in a notice of
termination, the date of termination may not be changed except by mutual consent
of the Employer and the Executive.

6.   RESTRICTIVE COVENANTS.

  6.1   Confidential Information. The Executive agrees, during the Executive’s
employment and at all times thereafter, that he or she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of Employer, either during the period of the Executive’s employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to Employer, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Executive during
the Executive’s employment with the Employer. This Section 6.1 applies to, but
is not limited to, the Employer’s, and its

8



--------------------------------------------------------------------------------



 



      parent’s, subsidiaries’, and affiliates’ legal matters, technical data,
systems and programs, financial and planning data, business development or
strategic plans or data, marketing strategies, software development, product
development, pricing, customer information, trade secrets, personnel
information, and other privileged or confidential business information.        
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides Employer with prior notice of the contemplated
disclosure and reasonably cooperates with the Executive at its expense in
seeking a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.    
6.2   Non-Solicitation. The Executive agrees that, during the Executive’s
employment and at all times thereafter during the Severance Period, the
Executive will not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, knowingly solicit, aid or
induce any employee of the Employer to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Employer or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee.     6.3   Non-Disparagement.
The Executive agrees, during the Executive’s employment and at all times
thereafter, not to make, participate in the making of, or encourage any other
person to make, any statements, written or oral, that criticize or disparage the
Employer, the Company or any Affiliate, or their respective employees, officers,
directors, products or services. The Employer agrees that it shall use its best
reasonable efforts to assure that none of its executive officers or directors
make, participate in the making of, or encourage any other person to make, any
statements, written or oral, that criticize or disparage the Executive.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this requirement.     6.4   Reasonableness. In the event the
provisions of this Section 6 shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.     6.5   Equitable Relief.

  (a)   Executive acknowledges that the restrictions contained in this Section 6
are reasonable and necessary to protect the legitimate interests of Employer,
that the Employer would not have entered into the Agreement in the absence of
such restrictions, and that any violation of any provision of this Section 6
will result in

9



--------------------------------------------------------------------------------



 



      irreparable injury to Employer. By entering into the Agreement, the
Executive represents that his or her experience and capabilities are such that
the restrictions contained in this Section 6 will not prevent the Executive from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as is currently the case. The Executive further represents and
acknowledges that (i) he or she has been advised by Employer to consult his or
her own legal counsel in respect of this Agreement, and (ii) that he or she has
had full opportunity, prior to agreeing to enter into the Agreement, to review
thoroughly this Agreement with his or her counsel.     (b)   Executive agrees
that Employer shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits arising from any
violation of this Section 6, which rights shall be cumulative and in addition to
any other rights or remedies to which Employer may be entitled. In the event
that any of the provisions of this Section 6 should ever be adjudicated to
exceed the time, geographic, service, or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, service, or other
limitations permitted by applicable law.     (c)   Executive irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Section 6, including without limitation, any action
commenced by the Employer or the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the Northern District of California, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in California, (ii) consents to the non-exclusive jurisdiction of
any such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 7.9.

  6.6   Survival of Provisions. The obligations contained in this Section shall
survive the termination of Executive’s employment with Employer and shall be
fully enforceable thereafter.

7.   GENERAL PROVISIONS.

  7.1   Except as otherwise provided herein or by law, no right or interest of
the Executive under the Agreement shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of the Executive under the Agreement shall be liable for, or
subject to, any obligation or liability of such Executive. When a payment is due
under the Agreement to an Executive who is unable to care for his or her
affairs, payment may be made directly to the Executive’s legal guardian or
personal representative.

10



--------------------------------------------------------------------------------



 



  7.2   If the Employer, the Company or any Affiliate is obligated pursuant to
applicable law or by virtue of being a party to a contract (other than this
Agreement) to pay severance pay, a termination indemnity, notice pay or the like
or if the Employer, the Company or any Affiliate is obligated by law to provide
advance notice of separation (“Notice Period”), then any Severance Payment
hereunder shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay or the like, as applicable, and by the amount of any
compensation received during any Notice Period.     7.3   Neither the entering
into of this Agreement, nor the payment of any benefits hereunder shall be
construed as giving the Executive, or any person whomsoever, the right to be
retained in the service of the Employer, and the Executive shall remain subject
to discharge to the same extent as if the Agreement had never been executed.    
7.4   If any provision of the Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Agreement shall be construed and enforced as if such provisions
had not been included.     7.5   The Company, the Employer and the Executive
intend for the Agreement to comply with the requirements of Code section 409A
such that none of the payments hereunder will result in compensation to be
includible in the Executive’s income pursuant to Code section 409A(a)(1)(A). The
Agreement shall be interpreted in a manner consistent with such intent.        
If any provision of the Agreement would cause compensation to be includible in
the Executive’s income pursuant to Code section 409A(a)(1)(A), such provision
shall be void, and the Employer shall have the unilateral right to amend the
Agreement retroactively for compliance with Coode section 409A in such a way as
to achieve substantially similar economic results without causing such
inclusion. Any such amendment shall be binding on the Executive. In the event
the Agreement does not comply with the requirements of Code section 409A, the
Executive will be solely responsible for any adverse tax consequences to the
Executive.     7.6   The Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Employer and its successors and assigns,
and by the Executive and by the personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Executive. If the Executive shall die while any amount would still be payable to
the Executive (other than amounts which, by their terms, terminate upon the
death of the Executive) if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Agreement to the executors, personal representatives or
administrators of the Executive’s estate.     7.7   The headings and captions
herein are provided for reference and convenience only, shall not be considered
part of the Agreement, and shall not be employed in the construction of the
Agreement.

11



--------------------------------------------------------------------------------



 



  7.8   The Agreement shall not be funded. The Executive shall not have any
right to, or interest in, any assets of the Employer which may be applied by the
Employer to the payment of benefits or other rights under the Agreement.     7.9
  All notices and all other communications provided for in the Agreement (i)
shall be in writing, (ii) shall be hand delivered, sent by overnight courier or
by United States registered mail, return receipt requested and postage prepaid,
addressed, in the case of the Employer, to the principal office of the Employer,
attention President, and in the case of the Company, to 2855 Campus Drive, San
Mateo, California 94403, attention General Counsel, and in the case of the
Executive, to the last known address of the Executive, and (iii) shall be
effective only upon actual receipt.     7.10   The Agreement shall be construed
and enforced according to the laws of the State of Delaware (without giving
effect to the conflict of laws principles thereof) to the extent not preempted
by federal law, which shall otherwise control.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE OF CLAIMS
In consideration of, and subject to, the payment to be made to me by
____________ (the “Employer”) of the “Severance Payment” (in each case as
defined in the Amended and Restated Severance Agreement (Non-Change in Control),
dated as of _________, entered into between me and the Employer (the
“Agreement”)), I hereby waive any claims I may have for employment or
re-employment by the Employer or any parent or subsidiary of the Employer after
the date hereof, and I further agree to and do release and forever discharge the
Employer and any parent or subsidiary of the Employer, and their respective past
and present officers, directors, shareholders, insurers, employees and agents
from any and all claims and causes of action, known or unknown, arising out of
or relating to my employment with the Employer or any parent or subsidiary of
the Employer, or the termination thereof, including, but not limited to,
wrongful discharge, breach of contract, tort, fraud, the Civil Rights Acts, Age
Discrimination in Employment Act as amended by the Older Workers’ Benefits
Protection Act, Employee Retirement Income Security Act of 1974, Americans with
Disabilities Act, or any other federal, state or local legislation or common law
relating to employment or discrimination in employment or otherwise; provided
however, that no claim that I may have against the Employer in any capacity
other than as an Employer shall be waived pursuant to this Waiver and Release.
Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights to ongoing
Severance Benefits under the terms of the Agreement; (ii) my rights to benefits
(other than severance payments or benefits) under plans, programs and
arrangements of the Employer or any parent or subsidiary of the Employer;
(iii) my rights to indemnification under any indemnification agreement,
applicable law or the certificates of incorporation or bylaws of the Employer or
any parent or subsidiary of the Employer, (iv) my rights under any director’s
and officers’ liability insurance policy covering me, (v) my workers
compensation rights, or (vi) my unemployment insurance rights.
I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Employer’s acknowledgment of my rights reserved under the second
paragraph above.
I understand that this release will be deemed to be an application for benefits
under the Agreement and that my entitlement thereto shall be governed by the
terms and conditions of the Agreement and any applicable plan. I expressly
hereby consent to such terms and conditions.
I acknowledge that (i) I am waiving any rights or claims I might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“ADEA”); (ii) I have received consideration beyond that to which
I was previously entitled; (iii) I have been given forty-five (45) days to
review and consider this Waiver and Release of Claims (unless I have signed a
written waiver of such review and consideration period); (iv) I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by the Employer to do so if I choose; and (vi) I have been
separately furnished a written schedule of all persons, listed by job title and
age, within the affected decisional unit who were selected and not selected for
the benefits extended by this Agreement, as may be required by the ADEA. I may
revoke this Waiver and Release of Claims seven days or less after its execution
by providing written notice to the Employer.

13



--------------------------------------------------------------------------------



 



I acknowledge that it is my intention and the intention of the Employer in
executing this Waiver and Release of Claims that the same shall be effective as
a bar to each and every claim, demand and cause of action hereinabove specified.
In furtherance of this intention, I hereby expressly waive any and all rights
and benefits conferred upon me by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, to the extent applicable to me, and expressly I consent
that this Waiver and Release of Claims shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:

    “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Waiver and Release of Claims and which, if known or
suspected at the time of executing this Waiver and Release of Claims, may have
materially affected this settlement.
Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.
     
 
     Signature
     
 
     Name
     
 
     Date Signed

14



--------------------------------------------------------------------------------



 



EXHIBIT B
Assignment and Assumption of
Amended and Restated Severance Agreement
Between ____________ and
______________,
As of ___________
                     (the “Old Employer”) and                      (the
“Executive”) have entered into an Amended and Restated Severance Agreement
(Non-Change in Control) dated                      (the “Agreement”). The
Executive is transferring employment from the Old Employer to
                     (the “New Employer”), effective                     . The
last bullet of the Agreement provides that, if the Executive transfers to the
Company or an Affiliate, the Old Employer shall assign the Agreement to the
Company or Affiliate. To order to carry out the provisions of the last bullet of
the Agreement —

1.   The Old Employer hereby assigns the Agreement to the New Employer.   2.  
The New Employer hereby assumes the obligations of the Old Employer under the
Agreement.   3.   The assignment and assumption are effective as of the date
employment is transferred.   4.   The Executive hereby acknowledges receipt of
notice of the assignment and assumption.

                      THE OLD EMPLOYER       THE NEW EMPLOYER    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
          Title:        
 
                    EXECUTIVE                
 
                                     
Name:
                   

15